Citation Nr: 1424435	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  14-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1994 to January 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a December 2013 Statement of the Case, the Veteran's claim was reopened and denied on the merits.  Before reaching the merits of the Veteran's claim, the Board must first rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2012, the Veteran was scheduled to testify at a hearing before a Veterans Law Judge, but he subsequently withdrew his hearing request.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  An April 2002 rating decision denied service connection for a right knee condition; the Veteran did not appeal that decision, and it became final.

2.  Evidence added to the record since the April 2002 rating decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee condition.



CONCLUSION OF LAW

Evidence received since the April 2002 rating decision is not new and material, and the claim for service connection for a right knee condition is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice for the Veteran's claim, including Kent notice, was provided in a May 2011 letter.  Therefore, the duty to notify has been fulfilled.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, and lay statement from the Veteran and his representative are in the claims file and were reviewed in connection with his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.

The Veteran underwent VA examinations in July 2011 and May 2012 for his service connection claim.  However, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for a right knee condition.  In his April 2011 petition to reopen, the Veteran maintained that his right knee condition was secondary to his service-connected left knee disability. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

In this case, the Veteran originally submitted a claim for his right knee condition in January 2001 which was denied in an April 2002 rating decision.  The RO determined that the evidence of record did not show that the Veteran's diagnosed patellarfemoral syndrome of the right knee was incurred in or aggravated by his active duty military service.  The Veteran did not appeal the April 2002 rating decision and it became final.

Evidence of record at that time of the final April 2002 rating decision included the Veteran's service treatment records, VA treatment records that included a February 2002 VA examination, and the Veteran's contentions asserting he is entitled to service connection for his right knee condition.

In April 2011, the Veteran filed his petition to reopen the claim seeking service connection for his right knee condition.  Evidence received since the April 2002 rating decision includes both private and VA medical records which reflect a medical history of right knee pain and a diagnosis of patellarfemoral syndrome.  In addition, the Veteran was afforded VA examinations in July 2011 and May 2012 to determine the etiology of his right knee condition.  This evidence was not of record at the time of the prior final rating decision, and therefore, the VA medical records are new.  However, none of these records relate the Veteran's right knee condition either directly to active duty service or provide evidence indicating that his right knee condition is secondary to his service-connected left knee disability.  On the contrary, the VA examiner offered opinions that are against the claim.  As such, the Board finds that these medical records are not material.  The Court has held that additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material. Cox v. Brown, 5 Vet. App. 95, 99 (1993).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case of whether the Veteran's right knee condition is related to either active duty service or his service-connected left knee disability is a medically complex question that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the assertions by the Veteran and his representative do not raise a reasonable possibility of substantiating his claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for a right knee condition.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.







	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a right knee condition is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


